COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Huff and Senior Judge Clements


JOHN E. VENABLE
                                                                     MEMORANDUM OPINION *
v.     Record No. 0395-12-2                                              PER CURIAM
                                                                         JULY 17, 2012
S & M BRANDS, INC. AND
 COMMERCE & INDUSTRY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (W. Barry Montgomery; Kalbaugh, Pfund & Messersmith, on brief),
                 for appellant.

                 (Adam S. Rafal; Lisa L. Thatch; Vandeventer Black LLP, on brief),
                 for appellees.


       John E. Venable (hereinafter “claimant”) appeals a decision of the Workers’

Compensation Commission finding he did not suffer a compensable spinal injury as a result of

his work-related accident and in finding that his spinal surgery and related medical expenses

were not the result of his work-related accident. Claimant also appeals the commission’s

decision finding that Drs. Paul Keetae Kim and John Welshofer, as well as Trinity Medical

Center, were not his authorized treating or attending physicians. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Venable v. S&M Brands, Inc.,

VWC File No. VA00000055389 (Feb. 2, 2012). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.